DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 10 and 18 are independent. This application is a continuation of application 16/717,688 issued 07/06/2021 as patent 11,057,741.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,057,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.



List of cited references
US-2005/0068169 A1
Copley et al. 
03-2005
US-2017/0206498 A1
Hamm et al.
07-2017
US-6,774,797 B2
Freathy et al.
08-2004
US-2007/0072620 A1
Levitan
03-2007


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Copley (2005/0068169) in view of Levitan (2007/0072620).

Regarding claim 1, Copley discloses – A computer-implemented method for device power management comprising receiving sensor data from a computing device (The monitoring system 108 sends a request for status message so as to command the tracking device 102 to acquire its location coordinates and the latest status of the PID 132) [0064-0066, 0121] and Figs. 1, 2, 6 & 7.  receiving a low power indicator, wherein the low power indicator indicates a low power condition at the computing device  [0128, 0130] and transmitting a request for requested sensor data, wherein, when the request is received by the computing device, the computing device transmits the requested sensor data. [0064-0066]
Copley teaches and/or suggests receiving, at the first computing device, a low power notification from the second computing device, [0128, 0130] responsive to receiving the low power notification, transmitting a request from the first computing device for requested sensor data from the second computing device. (Copley teaches the monitoring system can request location information at a higher rate, when the monitored person is violating a rule. [0064] Copley also describes the system is configured to power down and/or reset the mobile telephone upon receipt of a reset command from the monitoring system.  With this capability to remotely reset the mobile telephone, the monitoring system is able to remotely address software problems on the mobile telephone by reinitializing its software.[0079] Also Table 1 includes the ability to force RFRM to Power down or Power up.  Copley teaches - as shown in Table 6, the status message can also provide the battery voltage of the PID and/or the portable device.  By receiving the battery voltage, the monitoring system can send messages to the appropriate personal, such as a police office or even the monitored individual, that the power on the tracking device is running low.  Typically, when the battery is low, the ability to pull a GPS location is the first feature lost, and as a result, the tracking device sends an error message indicating the same.  As the battery continues to drain, the ability to send communications becomes sporadic until communication with the tracking device is completely lost. By having the ability to measure and communicate battery voltage, the monitoring system is able to address the situation before the low battery causes a problem. [0068, 0130] and Table 6.
Copley doesn’t explicitly describe the low power scenario as written but one of ordinary skill in the art would have understood the system requirements for housekeeping before the device needed to go into off mode.
In an analogous art, Levitan teaches a Get Absolute Stored Position function that initiates GPS location determination as the battery power falls below certain exhaust thresholds.  The Last GASP function systematically provides the subscriber unit's position to the location server at a time before the exhaust of power. [0031] and Figs. 4 & 7 and related passages.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have experimented with low battery situations in the system of Copley and trying one or more known techniques such as found in Levitan to arrive at an obvious variant suitable to the instant device  The modification of Copley with Levitan would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Copley discloses the sensor data is periodically received at a first rate, the computer-implemented method further comprising: transmitting a reconfiguration message, wherein, when received by the computing device, the reconfiguration message causes the computing device to transmit the sensor data periodically at a second rate; and receiving the sensor data periodically from the computing device at the second rate. (The monitoring system sends a command over provider network to the monitored portable device so as to remove the "home" operational mode and/or increase the message update rate from device.) [0064, 0074-0075]

Regarding claim 3, Copley discloses the sensor data is periodically provided at a first rate, the computer-implemented method further comprising: transmitting a reconfiguration message, wherein, the reconfiguration message includes an identifier assigned to a sensor associated with the sensor data and a value corresponding to a second rate, and wherein, when received by the computing device, the reconfiguration message causes the computing device to transmit the sensor data periodically at the second rate; and receiving the sensor data periodically from the computing device at the second rate. (The monitoring system sends a command over provider network to the monitored portable device so as to remove the "home" operational mode and/or increase the message update rate from device.) [0064, 0074-0075]

Regarding claim 4, Copley discloses the sensor data includes biometric data. (a thermal sensor for sensing body temperature) [0066]

Regarding claim 6, Copley discloses the sensor data includes movement data. (motion sensor 223 in a further embodiment is incorporated into the PID) [0066, 0116]

Regarding claim 7, Copley discloses the sensor data includes location data. (location tracking system 131 is used to monitor the location of the tracking device and relay the location information to the monitoring system 108) [0063]

Regarding claim 8, Copley suggests the sensor data is receiving periodically before receiving the low power notification [0064-0066] and Levitan discloses  the sensor data is not received periodically while the low power condition persists at the computing device. (the subscriber unit transmits a final position and refrains from further location processing to preserve battery power.) [0036]

Regarding claim 10, the analysis used for claim 1 applies as the claims contain similar features. Also, see Copely at Abstract, paragraphs [0064, 0096, 0121] and Figures 1, 2 & 6-9.
Regarding claim 10, the analysis used for claim 2 applies.
Regarding claim 11, the analysis used for claim 3 applies.
Regarding claim 13, the analysis used for claim 4 applies.
Regarding claim 14, the analysis used for claim 5 applies.
Regarding claim 15, the analysis used for claim 8 applies.

Regarding claim 16, Copely teaches and/or suggests the sensor is transmitted periodically before detecting the low power condition, wherein the sensor data is not transmitted periodically while the low power condition persists, and wherein the computer-implemented method further comprises: determining the low power condition has been alleviated; transmitting an indicator corresponding to alleviation of the low power condition; and resuming transmission of the sensor data periodically responsive to determining the low power condition have been alleviated. (PID 132 sends a "low battery" signal when the charge of batteries in the wearable device 134 is low. When the status of the wearable PID 132 is not normal in stage 312, the portable device 134 sends an alert to the monitoring system) [0066, 0070, 0073]

Regarding claim 17, Copely teaches and/or suggests establishing communication with a device; receiving an input command from a user, the input command corresponding to a function of the device; and transmitting a control signal corresponding to the input command, wherein, when received by the device, the control signal causes the device to perform the functionality. [0079, 0092-0094], Table 1 and Figs. 1, 5 & 11.
While Copely doesn’t explicitly discuss the particular claim language, one pf ordinary skill in the art before the effective filing date of the claimed invention would have understood at least the cited portions noted above as the system having the steps of a person, technician remotely accessing the tracking and PID components which would most likely involve using key presses and communication(s) to perform various functions on the remote devices. 

Regarding claim 18, the analysis used for claim 10 applies as the claims contain similar features. 
Regarding claim 19, the analysis used for claim 16 applies.
Regarding claim 20, the analysis used for claim 4 applies.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Copley (2005/0068169) i in view of Levitan (2007/0072620) and further in view of Freathy (6,774,797).
Regarding claim 5, Copley teaches collecting various sensor data such as temperature, acceleration, location, etc. Copley with Levitan doesn’t expressly disclose that the sensor data includes environmental data.
In an analogous art, Freathy teaches a tracking/monitoring system where sensor data is collected where the sensor is configured to capture measurement data corresponding to a value of an environmental parameter. [0027, 0064, 0088]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used available sensors for measuring the surrounding environment for better resolution of the current state of the tracking device. . Copely/ Levitan with Freathy would have provided further alternatives to relevant data.  The modification of Copley/ Levitan to include Freathy would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Regarding claim 14, the analysis used for claim 5 applies.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Copley (2005/0068169) i in view of Levitan (2007/0072620) and further in view of Hamm (2017/0206498).
Regarding claim 12, Copley discloses the sensor data is provided periodically at a first rate, the computer-implemented method further comprising receiving a reconfiguration message indicating a second rate, wherein the reconfiguration message includes an identifier assigned to a sensor associated with the periodic sensor data and a value corresponding to a second rate; and transmitting the sensor data periodically at the second rate in response to receiving the reconfiguration message.
(The portable device (116, 134) determines its location periodically.  Messages are transmitted periodically from the portable device to a monitoring system (108) via a wireless telephone network.  The messages include the location of the portable device and the operational status of the wearable device.  Transmission rate of the messages from the portable device to the monitoring system is adjusted by reducing the transmission rate when the portable device is within a specified region and increasing the transmission rate when the portable device is outside the specified region. [0009-0010] The monitoring system sends a command over provider network to the monitored portable device so as to remove the "home" operational mode and/or increase the message update rate from device. [0074-0075]  See also, Abstract, paragraphs [0064, 0111, 0127] and Figs. 1, 2, 17, 18 & 41.)
Copley doesn’t explicitly teach the sensor Id assigned to it.
In an analogous art, Hamm teaches tracking items using multiple sensors that periodically send sensor information to a tracking center. ([0010, 0021-0023, 0089] and Fig. 1)  Sensor configuration can be a one-time activity or real-time, dynamic activity reflecting changing conditions. [0068]  Messages used to configure the sensors may include information used to identify the sensor device that is the subject of the message and parameters to define thresholds for measuring observations, reporting observations, and reporting frequency. [0065] 
See, also, Hamm at paragraphs [0022, 0034, 0041, 0065-0070, 0121].
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the various known techniques and uses of sensors for remotely tracking one or more items.  The methods and systems of Copley would have been improved with the Hamm system so that multiple sensors could have been implemented for tracking items not only for location tracking but also where multiple conditions could have been monitored and acted upon.  The modification of Copley with Hamm would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-5,731,757 A
Layson, Jr.
03-1998
US-2007/0229350 A1
Scalisi et al.
10-2007
US-2012/0206296 A1
Wan, Lawrence A.
08-2012
US-6,952,574 B2
Tealdi et al. 
10-2005



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643